ON MOTION FOR REHEARING.
On motion for rehearing, it is suggested that in arriving at its conclusions, the court overlooked the provisions of section 2210, Revised Codes 1921. Counsel are in error in this regard.
The total amount owing, as stated in the notice of application for tax deed, is $329.62. This amount is made up of two items: First, $54.19, that being the price paid for the land at the tax sale; and, second, the taxes for the years 1925, 1926 and 1927, amounting to $185.43. The record is silent as to what the specific items are which make up the $54.19. No question is raised by either of the parties to this action as to any item going to make up that total of $54.19. It is conceded by both parties that interest should be computed upon that amount. Indulging the presumption that official *Page 168 
duty has been performed (sec. 10606, Rev. Codes 1921), then a penalty of five per cent. was added to the original tax, and forms a part of the total of $54.19. All of the items going to make up that total are merged in the sale, and bear interest because of the provisions of section 2210, above: "And no redemption shall be made until the amount of such sale * * * andinterest shall have been paid," etc. There is therefore an express direction for the collection of interest on that penalty which is included in the "amount of such sale."
If the purchaser at tax sale pays the subsequent taxes before they become delinquent, then the redemptioner must pay the amount of taxes so paid and interest. (Sec. 2210, supra.) But, if paid after becoming delinquent, then the redemptioner must pay the original tax and interest thereon together with the penalty, but without interest on the latter, because there is no express provision of our statute providing for the payment of interest upon such penalty. The redemptioner must repay the penalty because it is added to and, in that sense, becomes a part of the tax. (Chap. 96, Laws of 1923.)
The motion for rehearing is denied.
MR. CHIEF JUSTICE CALLAWAY, MR. JUSTICE MATTHEWS and HONORABLE LYMAN H. BENNETT, District Judge, sitting in place of MR. JUSTICE FORD, disqualified, concur.
MR. JUSTICE ANGSTMAN, deeming himself disqualified, takes no part in the foregoing decision. *Page 169